NUMBER 13-22-00234-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                           EX PARTE ESTEBAN CANTU


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION
               Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Benavides

       Appellant Esteban Cantu, proceeding pro se, attempted to file a notice of appeal

regarding an order denying a pretrial petition for writ of habeas corpus in trial court cause

number C-1636-22-A in the 92nd District Court of Hidalgo County, Texas. According to

the documents provided to this Court by the district clerk, however, the trial court had not

yet signed a final, appealable order in this matter.
        On May 24, 2022, the Clerk of this Court notified appellant’s retained counsel1 that

it appeared that there was no final, appealable order. We requested appellant to correct

this defect, if possible, and notified appellant that the appeal would be subject to dismissal

if the defect was not corrected. See TEX. R. APP. P. 37.1. Appellant did not correct the

defect or otherwise respond to the Court’s directives.

        Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 343 S.W.2d 446, 447 (1961); Skillern v. State, 355 S.W.3d 262, 266 (Tex. App.—

Houston [1st Dist.] 2011, pet. ref’d); Saliba v. State, 45 S.W.3d 329, 329 (Tex. App.—

Dallas 2001, no pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.). Exceptions to this general rule include: (1) certain appeals while on

deferred adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex.

Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond, TEX. R. APP. P.

31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial of habeas

corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.);

McKown, 915 S.W.2d at 161. See generally Saliba, 45 S.W.3d at 329; Bridle v. State, 16

S.W.3d 906, 907–08 n.1 (Tex. App.—Fort Worth 2000, no pet.).

        The Court, having examined and fully considered the notice of appeal, related

documents, and the applicable law, is of the opinion that we lack jurisdiction over the




         1 Generally, a defendant in a criminal law matter is not entitled to hybrid representation. See Tracy

v. State, 597 S.W.3d 502, 509 (Tex. Crim. App. 2020); Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim.
App. 2001) (orig. proceeding) (en banc) (per curiam); Justice v. State, 532 S.W.3d 862, 866 (Tex. App.—
Houston [14th Dist.] 2017, no pet.). Given our disposition of this appeal, we need not address the application
of this doctrine here.
                                                      2
appeal. See Workman, 343 S.W.2d at 447; Skillern, 355 S.W.3d at 266; Saliba, 45 S.W.3d

at 329. Accordingly, we dismiss this appeal for lack of jurisdiction.


                                                                GINA M. BENAVIDES
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
11th day of August, 2022.




                                             3